Exhibit 10.2



Century Aluminum Company
Long-Term Incentive Plan
(Adopted Effective January 1, 2008)




1.
NAME



The name of this Plan is the Century Aluminum Company Long-Term Incentive Plan
(the “LTIP”).


2.
PURPOSE



The purpose of the LTIP is to advance the interests of the Company by giving
senior-level employees of the Company and its Subsidiaries who occupy key
executive positions the opportunity to earn long-term incentive awards through
achievement of performance goals and to acquire a proprietary interest in the
Company.


3.
DEFINITIONS



 
“Board” shall mean the Board of Directors of the Company.
 
 
“Change in Control” shall mean a Change in Control as defined in the Stock
Incentive Plan as in effect at such time.
 
 
“Code” shall mean the Internal Revenue Code of 1986, as amended.
 
 
“Committee” shall mean the Compensation Committee of the Board.
 
 
“Company” shall mean Century Aluminum Company.
 
 
“Disability” shall mean permanent and total disability as defined in Section
22(e)(3) of the Code.
 
 
“Earned Performance Unit Award” shall mean the number of Performance Units
actually earned for a Plan Period, which may be more or less than the related
Target Award, subject to the terms of the LTIP.
 
 
“LTIP Award” has the meaning set forth in Section 5.A.
 
 
“LTIP Award Value” has the meaning set forth in Section 5.A.
 
 
“Participant” shall mean any full-time salaried employee of the Company or a
Subsidiary who is selected by the Committee to receive an LTIP Award under the
LTIP.
 

 
“Peer Group” means the peer group established by the Committee from time to
time, which may be modified or amended at any time by the Committee.
 
 
“Performance Measures” shall include (1) strategic objectives, (2) free cash
flow from operations, (3) relative total shareholder return vis a vis the Peer
Group, and (4) such other objectives as the Committee deems to be of material
importance to the growth and profitability of the Company based on
recommendations from and in consultation with the Chief Executive Officer, as
well as the Committee’s independent analysis.  Performance Measures may be
similar to (but need not be the same as) goals and objectives for the Company as
contained in and submitted to the Board annually in Company business plans.
 
 
“Performance Units” shall mean that portion of an LTIP Award which is
denominated in units, each such unit having a fixed value of $1.00, which shall
be paid in cash to a Participant to the extent earned under the LTIP.
 
 
“Plan Periods” shall mean overlapping periods of three consecutive calendar
years each, the first of which such periods shall commence on January 1, 2008
and end on December 31, 2010.
 
 
“Retirement” shall mean termination of employment on or after the attainment of
“normal retirement age” as defined under the Company’s Employees Retirement Plan
as in effect at the beginning of the Plan Period.
 
 
“Section 409A Change in Control” means a Change in Control that satisfies the
requirements for a change in the ownership or effective control of the Company,
or a change in the ownership of a substantial portion of the assets of the
Company, under Section 409A of the Code as determined pursuant to Treasury
Regulations or other applicable guidance issued under Section 409A.
 
 
“Stock Incentive Plan” shall mean the Century Aluminum Company Amended and
Restated 1996 Stock Incentive Plan, as amended and restated from time to time,
the provisions of which are incorporated herein by reference, but shall not
include, and LTIP Awards shall not be subject to, the Century Aluminum Company
Amended and Restated 1996 Stock Incentive Plan Implementation Guidelines for
Performance Share Awards.
 
 
“Subsidiary” shall mean any corporation or other entity, or any partnership or
other enterprise, the voting stock or other form of equity of which, as the case
may be, is owned or controlled 50% or more, directly or indirectly, by the
Company.
 
 
“Target Award” shall mean the number of Performance Units initially awarded to a
Participant under the LTIP.
 

 
“Termination Other than for Cause” shall mean termination of a Participant's
employment by the Company or a Subsidiary other than for Cause and expressly
excludes voluntary termination by a Participant.  Termination for Cause shall
mean termination due to the Participant’s (i) commission of an act of theft,
embezzlement, fraud, or dishonesty, (ii) breach of fiduciary duty to the Company
or a Subsidiary, or (iii) failure to perform the material duties of the
Participant’s employment, other than due to death or Disability, which failure
continues after written notice and a reasonable opportunity to cure.
 
 
“Time-vesting Performance Share Units” are contingent awards that entitle a
Participant to receive one share of the Company’s common stock for each
Time-vesting Performance Share Unit that is vested.


4.
TERM



The LTIP shall commence with the Plan Period that begins as of January 1, 2008,
and shall continue until such time thereafter as it may be terminated by the
Committee.


5.
LTIP AWARD



 
A. 
General

 
 
 
1.
On or before March 30 (or such later date as may be determined by the Committee)
of the first calendar year of each Plan Period, the Committee, based on the
recommendations of and in consultation with the Chief Executive Officer, as well
as the Committee’s independent analysis, shall, in its discretion, establish a
list of Participants eligible to participate in the LTIP for the subject Plan
Period and shall grant to each Participant an award under the LTIP with respect
to that Plan Period (an “LTIP Award”).

 
 
2.
If an employee is selected as a Participant at any time other than on or before
the beginning of a Plan Period, the Committee may, in its discretion, based on
the recommendations of and in consultation with the Chief Executive Officer, as
well as the Committee’s independent analysis, award such Participant a full or
pro-rated LTIP Award for that Plan Period.

 
 
3.
Each Participant’s LTIP Award shall be expressed in dollars as a percentage of
his or her base salary in effect as of the first day of the Plan Period to which
said LTIP Award pertain (the “LTIP Award Value”).


 
 
4.
50% of the LTIP Award Value of each LTIP Award shall be in the form of
Performance Units and 50% of the LTIP Award Value of each LTIP Award shall be in
the form of Time-vesting Performance Share Units.



         
B. 
Performance Units



 
1.
Grant of Award Opportunity

 
 
a.
The Target Award for each Participant shall be established by the Committee as
the product obtained by multiplying the LTIP Award Value by 0.50.

 
 
b.
The Committee shall establish Performance Measures and the relative weighting
for each Performance Measure, based on the recommendations of, and in
consultation with, the Chief Executive Officer, as well as the Committee’s
independent analysis.

 
 
c.
For each Performance Measure that warrants the establishment of numerical goals,
the Committee shall establish three levels of numerical goals: threshold,
target, and outstanding, and the number of Performance Units that will be earned
upon the achievement of each such goal, based on the recommendations of, and in
consultation with, the Chief Executive Officer, as well as the Committee’s
independent analysis.

 
 
d.
With respect to strategic Performance Measures, high level goals will be
described by the Committee qualitatively and the number of Performance Units
that will be earned upon achievement of threshold, target and outstanding
levels, based on the recommendations of, and in consultation with, the Chief
Executive Officer, as well as the Committee’s independent analysis.

 
2.
Award Determination

 
 
a.
During the calendar year that begins immediately following the end of a Plan
Period, the Committee shall, based on the recommendations of, and in
consultation with, the Chief Executive Officer, as well as the Committee’s
independent analysis, determine in its discretion the extent to which
Performance Measure goals have been met for that Plan Period, (including whether
adjustments to such goals and/or actual results shall be made).  In doing so,
the Committee shall determine the amount of each Participant’s Earned
Performance Unit Award by measuring independently, at the conclusion of the Plan
Period, Company achievement of Performance Measure goals for each Performance
Measure for that Plan Period, and then taking the sum of the earned amounts for
each Performance Measure.  Earned Performance Unit Awards may equal from zero up
to two times a Target Award.

 
 
 
b.
The Committee shall have full and complete discretion, in light of
considerations deemed appropriate by the Committee, to modify, based on the
recommendations of and in consultation with the Chief Executive Officer, as well
as the Committee’s independent analysis, any Earned Performance Unit Award to
increase or decrease the amount otherwise payable hereunder.  This discretion
shall include the right to make adjustments to the Performance Measure goals
and/or actual results, to determine that an Earned Performance Unit Award shall
be zero, to determine that an Earned Performance Unit Award exceeds the number
of Performance Units actually earned for a Plan Period, and to provide for
payment of an earned Performance Unit Award in an amount greater than 200% of
the Target Award.

 
 
3.
Payment.

 
 
a.
Earned Performance Unit Awards shall be paid in cash during the calendar year
that begins immediately after the end of the Plan Period at a rate of $1.00 per
each Earned Performance Unit.

 
 
b.
A pro-rated portion of an Earned Performance Unit Award shall be paid to a
Participant whose employment by the Company or a Subsidiary is terminated prior
to the end of a Plan Period due to death, Disability, Retirement, Termination
Other than for Cause, or other reason approved by the Committee. The pro-rated
portion payable to such Participant shall be determined by multiplying his or
her Earned Performance Unit Award by a fraction, the numerator of which is the
number of weeks of his or her full employment by the Company or a Subsidiary
during such Plan Period and the denominator of which is 156.  Payment of a
pro-rated Earned Performance Unit Award will be made when Earned Performance
Unit Awards are otherwise paid under the LTIP.

 
 
 
c.
A Participant shall forfeit all opportunity to receive payment of Performance
Units in the event of termination of his or her employment by the Company or a
Subsidiary prior to the last day of the Plan Period for any reason other than
death, Disability, Retirement, Termination Other than for Cause, or other reason
approved by the Committee.

 
 
C.
Time-vesting Performance Share Units

 
 
1.
Amount

 
The aggregate number of Time-vesting Performance Share Units shall be the
quotient of 50% of the Participant’s LTIP Award Value divided by the average
closing price for the Company’s common stock for the 60 trading days immediately
preceding the date as of which the LTIP Award is made.  Time-vesting Performance
Share Units shall be granted pursuant to, and shall be subject to, the
provisions of the Stock Incentive Plan and the LTIP.  The number of Time-vesting
Performance Share Units granted shall not exceed any applicable limits under the
Stock Incentive Plan.  The Time-vesting Performance Share Units granted to a
Participant as part of his or her LTIP Award shall be granted to the Participant
as of the date on which his or her LTIP Award is made.  The number of
Time-vesting Performance Share Units is not subject to adjustment, but is
subject to vesting as set forth below.


 
2.
Payment

 
 
a.
Time-vesting Performance Share Units granted to a Participant shall vest in full
upon the last day of the Plan Period in respect of which such Time-vesting
Performance Share Units are granted, or, earlier, upon the Participant’s
termination of employment by the Company or a Subsidiary due to death,
Disability, Termination Other than for Cause, or other reason approved by the
Committee.

 
 
b.
Upon a Participant’s termination of employment by the Company or a Subsidiary
due to Retirement, Time-vesting Performance Share Units granted to a Participant
shall vest pro rata based on the number of whole months of the Plan Period which
have passed prior to such termination, or in such greater amount as may be
determined by the Committee in its sole discretion

 
 
 
c.
Vested Time-vesting Performance Share Units will be settled for an equivalent
number of shares of Common Stock of the Company as soon as practicable but no
later than 2-1/2 months after the date of vesting (or within such other time
period as may be required under Section 409A); provided however, that the
Time-vesting Performance Share Units of a Participant who vests upon Retirement
shall be settled within 2-1/2 months after the last day of the Plan Period (or
within such other time period as may be required under Section 409A).

 
 
d.
A Participant shall forfeit all opportunity to vest in or receive payment for
his or her Time-vesting Performance Share Units in the event of termination of
employment by the Company or a Subsidiary prior to the last day of the Plan
Period for any reason other than death, Disability, Retirement, Termination
Other than for Cause, or other reason approved by the Committee.  



 
D.
Change in Control



 
1.
Time-vesting Performance Share Units.  Upon a Change in Control of the Company,
all Time-vesting Performance Share Units outstanding hereunder shall vest
pursuant to the provisions of the Stock Incentive Plan, and shall be settled as
soon as practicable but not later than 2-1/2 months after the Change in Control
(or within such other time period as may be required under Section 409A).

 
 
2.
Performance Units.  Upon a Change in Control all Performance Units outstanding
hereunder shall become Earned Performance Unit Awards in an amount equal to the
Target Award, or a multiple of up to 200% of the Target Award as may be
determined by the Committee for one or more Participants in light of
considerations deemed appropriate by the Committee.  Payment of Earned
Performance Unit Awards shall be made as soon as practicable but not later than
2-1/2 months after the Change in Control (or within such other time period as
may be required under Section 409A).

 
 
3.
Section 409A.  Notwithstanding the above, payment of Performance Units and
settlement of Time-vesting Performance Share Units shall not be accelerated
unless the Change in Control is also a Section 409A Change in Control.

 
 
 
4.
Severance-Protection Agreements.  The acceleration of vesting, settling and
payment of Time-vesting Performance Share Units and Performance Units pursuant
to the LTIP and any Performance Unit Award Agreement or any Time-vesting
Performance Share Unit Award Agreement hereunder shall not supersede, and shall
be subject to, such greater rights as a Participant may be entitled to under any
severance-protection or other agreement with the Company, subject to compliance
with the requirements of Section 409A.

 


 
E.
Recoupment



LTIP Awards shall be subject to recoupment by the Company under and in
accordance with the provisions of any Incentive Compensation Recoupment Policy
that may be adopted by the Board from time to time.
 
6.
ADMINISTRATION

 


 
A.
Each grant of an LTIP Award shall be evidenced by (1) a Performance Unit Award
Agreement, and (2) a Time-vesting Performance Share Unit Award Agreement, each
of such agreements to be executed on behalf of the Company by an officer
designated by the Committee and to be accepted by the Participant who receives
such LTIP Award.  Each such agreement shall state that the portion of the LTIP
Award to which it pertains is subject to all the terms and provisions of the
LTIP and, in the case of Time-vesting Performance Share Units, the Stock
Incentive Plan, and shall have such terms as the Committee shall approve,
consistent with the provisions of the LTIP and, as applicable, the Stock
Incentive Plan.



 
B.
The Committee has full power and authority to amend, modify, terminate,
construe, interpret and administer the LTIP.  Any interpretation of the LTIP by
the Committee or any action or decision by the Committee administering the LTIP
shall be final and binding on all Participants.

 
 
C.
In carrying out its duties hereunder the Committee may in its discretion (1)
appoint such committees comprised of some or all of the members of the
Committee, with such powers as the Committee shall in each case determine, (2)
authorize one or more members of the Committee or any agent to execute or
deliver any instrument or instruments in behalf of the Committee, and (3) employ
such counsel, agents and other services as the Committee may require.


 
D.
Pursuant to the direction of the Chief Executive Officer, the Company shall
follow such procedures as the Chief Executive Officer or the Chief Executive
Officer’s designees deem necessary and appropriate to implement the provisions
of the LTIP.

 
 
7.
CHIEF EXECUTIVE OFFICER

 
The Committee shall make LTIP Awards to the Chief Executive Officer in its sole
discretion.  Notwithstanding anything contained herein to the contrary, to the
extent proscribed by the Nasdaq Marketplace Rules, the Charter of the Committee
and other applicable laws, rules and regulations, the Chief Executive Officer
shall not provide recommendations with respect to LTIP Awards for the Chief
Executive Officer.
 
8.
NON-ASSIGNABILITY

 
Nothing in the LTIP shall be deemed to make any rights granted pursuant hereto
assignable or transferable by a Participant except pursuant to the laws of
descent and distribution.  No rights under the LTIP may be hypothecated or
encumbered in any manner whatsoever, and creditors of Participants shall have no
right or power to obtain all or any portion of grants made hereunder.  Any
attempted assignment, hypothecation or encumbrance by a Participant shall be
null and void.  Each Participant may, however, designate one or more
beneficiaries under the LTIP on a form to be supplied, upon request, by the
Secretary of the Company.


9.
WITHHOLDING

 
The Company and its Subsidiaries shall, to the extent required by law, have the
right to deduct from payments of any kind due to a recipient hereunder, or to
otherwise require payment by said recipient, of the amount of any federal, state
or local taxes required by law to be withheld with respect to the amounts earned
under the LTIP.  In addition, subject to and in accordance with the provisions
of the Stock Incentive Plan and the applicable Performance Share Award
Agreement, a Participant may elect, with the Company’s concurrence, to satisfy
the withholding requirement with respect to Time-vesting Performance Share Units
by authorizing and directing the Company to withhold shares of Common Stock of
the Company having a fair market value equal to the minimum required statutory
withholding amount in connection with said applicable Time-vesting Performance
Share Unit Award Agreement.


10.
EMPLOYEE RIGHTS



No employee of the Company or any Subsidiary has a claim or right to be a
Participant in the LTIP, to continue as a Participant, or to be granted LTIP
Awards under the LTIP.  The Company and its Subsidiaries are not obligated to
give uniform treatment to Participants, except as and to the extent required by
applicable law.  Participation in the LTIP does not create a contract of
employment between a Participant and the Company or any of its Subsidiaries, and
does not give a Participant the right to be retained in the employment of the
Company or its Subsidiaries; nor does it imply or confer any other rights.
Nothing contained in the LTIP shall be deemed to require the Company or its
Subsidiaries to deposit, invest or set aside any amounts for the payments of any
Awards; nor will anything be deemed to give any Participant any ownership,
security, or other rights in any assets of the Company or its Subsidiaries.


11.
SECTION 409A



The LTIP is intended to comply with the provisions of Section 409A of the Code
and shall be interpreted in a manner consistent with the requirements of such
law to the extent applicable.  If the Company determines that a Participant is a
“specified employee” (as defined under Section 409A) at the time of termination
of employment, payment of LTIP Awards shall be delayed until six months and one
day following termination of employment if the Company determines that such
delayed payment is required in order to avoid a prohibited distribution under
Section 409A(a)(2) of the Code.  In addition, to the extent that a Participant’s
benefits under the LTIP are payable upon a termination of employment and are
subject to Section 409A, a “termination of employment” shall be interpreted to
mean a “separation from service” which qualifies as a permitted payment event
under Section 409A of the Code.


12.
GOVERNING LAW AND VALIDITY



The LTIP, all LTIP Awards that may be granted hereunder, and all related matters
shall be governed by, and construed and enforced in accordance with, the laws of
the State of Delaware, and any applicable federal law.  The invalidity or
illegality of any provision herein shall not be deemed to affect the validity of
any other provision.   




Adopted by the Board of Directors on April 7, 2008.







   
/s/ John P. O'Brien
 
 
 
John P. O’Brien

 
Chairman of the Board

